STATE OF WEST VIRGINIA

                                SUPREME COURT OF APPEALS


     Commerce Limited Partnership #9213,                                                FILED
     a Pennsylvania limited partnership,                                            September 27, 2013
                                                                                  RORY L. PERRY II, CLERK
     Commerce Group, Inc., a Florida corporation,                               SUPREME COURT OF APPEALS
     NCV Equity Funding, LLC, a Delaware                                            OF WEST VIRGINIA

     limited liability company, Martin E. O’Boyle
     and Sheila O’Boyle, Plaintiffs Below,
     Petitioners

     vs) No. 12-1421 (Greenbrier County 11-C-206)

     Olivieri, Shousky and Kiss, P.A. and Paul A. Kiss,
     Defendants Below, Respondents


                                   MEMORANDUM DECISION
              Petitioners Commerce Limited Partnership #9213, a Pennsylvania limited partnership,
     Commerce Group, Inc., a Florida corporation, NCV Equity Funding, LLC, a Delaware limited
     liability company, Martin E. O’Boyle, and Sheila O’Boyle, by counsel Sarah B. Smith and Kevin
     L. Carr, appeal the order entered by the Circuit Court of Greenbrier County on October 24, 2012,
     denying their motion for reconsideration of an order granting respondents’ motion to dismiss the
     underlying action. Respondents Olivieri, Shousky and Kiss, P.A., and Paul A. Kiss, by counsel
     Daniel R. Schuda, filed a response. Petitioners filed a reply.

            This Court has considered the parties’ briefs and the record on appeal. The facts and legal
     arguments are adequately presented, and the decisional process would not be significantly aided
     by oral argument. Upon consideration of the standard of review, the briefs, and the record
     presented, the Court finds no substantial question of law and no prejudicial error. For these
     reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
     Procedure.

                              FACTUAL AND PROCEDURAL HISTORY

              In August of 2003, Respondent Olivieri, Shousky and Kiss, PA., an architectural firm,
     offered to create architectural designs for a residential renovation involving a building located in
     Greenbrier County, West Virginia. Petitioner Commerce Limited Partnership #9213 is the record
     owner of that property. The contract offer was in the form of a six page letter, on respondents’
     Collingwood, New Jersey’s office letterhead, signed by Paul A. Kiss, principal of Olivieri,
     Shousky and Kiss. The contract offer was sent to Martin and Sheila O’Boyle, Commerce Group,
     in Deerfield Beach, Florida. Petitioner Martin E. O’Boyle agreed to the offer contained in the
     letter, signed it on August 20, 2003, and returned it to respondents, creating the contract that is
     the subject of this litigation. Petitioner NCV Equity Funding, LLC, a Delaware Limited Liability

                                                      1

30
Company, alleged it paid respondents over $12,000 for work pertaining to the architectural
designs.

        Petitioners were not satisfied with the architectural designs and alleged the designs were
useless due to multiple errors. Petitioners filed a complaint in the Circuit Court of Greenbrier
County against respondents alleging breach of contract, a third-party beneficiary breach of
contract claim, and a breach of implied warranty of fitness for a particular purpose. All claims
stem from alleged problems in the architectural designs prepared pursuant to the contract.
Respondents answered the complaint claiming that venue was improper because the parties
agreed that suit could only be filed in New Jersey, their principal place of business. On January
17, 2012, respondents moved to dismiss for improper venue, relying on the forum-selection
clause of the contract, which states,

       The law which shall be used to interpret this Agreement, including the “Choice of
       Law” Rules shall be the law of the jurisdiction where the Design Professional has
       its principal office for business. The parties hereby agree that the Design
       Professional may only be sued (or arbitration commenced in the event this
       contract expressly provides for arbitration) in the state in which the Design
       Professional has its principal office for business and only in the county or local
       judicial district in which said office is located.

       On March 29, 2012, the circuit court entered a provisional order granting respondents’
motion to dismiss for improper venue. The circuit court found that the contract’s forum-selection
clause was unambiguous and met all of the requirements for enforcement as identified by this
Court in Caperton v. A.T. Massey Coal Co., Inc., 225 W.Va. 128, 690 S.E.2d 322 (2009).

        After obtaining new counsel, petitioners filed a Rule 60(b) motion and raised two primary
issues: negligence of petitioners’ prior counsel; and the unenforceability of the forum-selection
clause. On September 10, 2012, the circuit court heard arguments on the motion. On October 24,
2012, the circuit court entered a final order in this matter granting respondents’ motion to
dismiss.

        On appeal, petitioners argue that the circuit court erroneously dismissed the complaint.
They contend that the circuit court failed to give meaningful analysis to the factors that must be
satisfied in order to enforce the contract’s forum-selection clause. Petitioners urge this Court to
find the clause unenforceable so they may proceed with this case in the Circuit Court of
Greenbrier County.1




       1
         Petitioners also maintain that the circuit court did not adequately address the prejudice
caused to petitioners by their former counsel’s ineffective assistance. We find that argument to
be without merit. At the hearing held on September 10, 2012, the circuit court remedied any such
failure by allowing a second presentation of arguments on the issue of respondents’ motion to
dismiss.


                                                2

                                   STANDARD OF REVIEW

        The sole issue on appeal is whether the circuit court erred in granting respondents’
motion to dismiss.2 “Courts generally consider a motion to dismiss, based upon a forum selection
clause, as a motion to dismiss for improper venue.” Franklin D. Cleckley, Robin J. Davis, &
Louis J. Palmer, Jr., Litigation Handbook on West Virginia Rules of Civil Procedure §
12(b)(3)[6] at 376 (4th ed. 2012). Generally, our review of a trial court’s decision to dismiss for
improper venue is for abuse of discretion. Syl. Pt. 1, United Bank, Inc. v. Blosser, 218 W.Va.
378, 624 S.E.2d 815 (2005). However, the applicability and enforceability of a forum-selection
clause is a question of law, and our review is therefore de novo. See Syl. Pt. 2, Caperton v. A.T.
Massey Coal Co., Inc., 225 W.Va. 128, 690 S.E.2d 322 (2009). We articulated the pertinent
factors of our analysis in Syllabus Point 4 of Caperton:

       Determining whether to dismiss a claim based on a forum-selection clause
       involves a four-part analysis. The first inquiry is whether the clause was
       reasonably communicated to the party resisting enforcement. The second step
       requires classification of the clause as mandatory or permissive, i.e., whether the
       parties are required to bring any dispute to the designated forum or are simply
       permitted to do so. The third query asks whether the claims and parties involved
       in the suit are subject to the forum-selection clause. If the forum-selection clause
       was communicated to the resisting party, has mandatory force and covers the
       claims and parties involved in the dispute, it is presumptively enforceable. The
       fourth, and final, step is to ascertain whether the resisting party has rebutted the
       presumption of enforceability by making a sufficiently strong showing that
       enforcement would be unreasonable and unjust, or that the clause was invalid for
       such reasons as fraud or over-reaching.

After careful consideration of the parties’ arguments, this Court concludes that the circuit court
did not err in granting respondents’ motion to dismiss based on the forum-selection clause of the
contract. The parties agreed that the place of jurisdiction for all disputes arising in connection
with the contract would be the principal place of business of respondents exclusively.

       2
         We note that “‘[a]n appeal of the denial of a Rule 60(b) motion brings to consideration
for review only the order of denial itself and not the substance supporting the underlying
judgment nor the final judgment order.’” Syl. Pt. 4, Law v. Monongahela Power Co., 210 W.Va.
549, 558 S.E.2d 349 (2001) (quoting Syl. Pt. 3, Toler v. Shelton, 157 W.Va. 778, 204 S.E.2d 85
(1974)). When reviewing an order denying a Rule 60(b) motion, “‘the function of the appellate
court is limited to deciding whether the trial court abused its discretion in ruling that sufficient
grounds for disturbing the finality of the judgment were not shown in a timely manner.’” Id. at
Syl. Pt. 5.

        In this case, however, the Rule 60(b) motion was not predicated on a final order. The
motion was filed in response to a provisional order. We therefore grant petitioners’ request to
review the underlying judgment because the order resulting from their Rule 60(b) motion is the
final order granting respondents’ motion to dismiss.


                                                 3

                                          DISCUSSION

        Petitioners make several arguments that challenge the enforceability of the forum-
selection clause, none of which are ultimately convincing. Petitioners argue that the first
Caperton factor is not met because the forum-selection clause was “snuck in” the contract. As
support for this argument, petitioners rely on the fact that only four months earlier, the parties
entered into a nearly identical contract that did not contain a venue provision. We find this
argument unconvincing because the forum-selection clause was in the initial contract offer. The
contract offer was sent in its existing form and it was signed and returned, creating a binding
contract. Both parties are therefore bound by the terms of the contract. Accordingly, we find that
the circuit court did not err in finding that the forum-selection clause of the contract was
reasonably communicated to respondents. The first Caperton factor is satisfied.

         Turning to the second Caperton factor, we find that the forum-selection clause was
specified with mandatory terms. The parties agreed that respondents could only be sued in the
state in which they held their principal office for business and only in the county or local judicial
district in which the office is located. Petitioners argue that ambiguity in the contract undermines
the use of the contract’s mandatory language.3 We disagree. The contract expresses the intent of
the parties in plain language and the contract must be enforced according to its terms. See Syl. Pt.
1, Sally-Mike Props. v. Yokum, 175 W.Va. 296, 332 S.E.2d 597 (1985). We therefore agree with
the circuit court’s conclusion that under the clear language of the contract, this suit must be filed
in a court other than the Circuit Court of Greenbrier County, West Virginia.4 See General Elec.
Co. v. G. Siempelkamp GmbH & Co., 29 F.3d 1095, 1099 (6th Cir. 1994) (“Because the clause
states that ‘all’ disputes ‘shall’ be at Siempelkamp’s principal place of business, it selects
German court jurisdiction exclusively and is mandatory.”).



       3
         Petitioners argue that ambiguity exists because the contract’s letterhead listed
respondents’ New Jersey address, but the forum-selection clause did not specify their principal
place of business. We reject this reasoning because the record does not support the contention
that respondents’ principal place of business was unknown. We need to look no further than
petitioners’ complaint that states, “Upon information and belief, the Defendant, Olivieri,
Shousky and Kiss, P.A. (‘OSK’), is a New Jersey professional association, with its principal
place of business in New Jersey. OSK’s primary address is 17 West Knight Avenue, Suite 200,
Collingswood, New Jersey, 08108.” Similarly, petitioners assert that “Design Professional” is an
ambiguous and undefined term. This argument is unpersuasive. The contract is an agreement
between an architectural firm and a client for the preparation of architectural designs. Paul Kiss,
identified as principal of Olivieri, Shousky & Kiss, P.A., signed the contract, written on the
letterhead of Olivieri, Shousky & Kiss, P.A. The architectural firm jointly with Mr. Kiss, either
individually as the contract signatory or as a principal of the architectural firm, is clearly the
design professional.
       4
        We find no merit in petitioner’s assertion that the circuit court abused its discretion in
specifying New Jersey as the proper forum for this matter, in its order dated March 29, 2012.


                                                 4

        Having determined that the forum-selection clause at issue in this case is mandatory, we
now turn to the third factor of Caperton to determine whether the claims and parties involved in
the suit are governed by the clause. Petitioners argue that because not all parties are signatories
to the contract, they may not be bound by its terms. We rejected this argument in Caperton and
found that

       a range of transaction participants, signatories and non-signatories, may benefit
       from and be subject to a forum selection clause. In order for a non-signatory to
       benefit from or be subject to a forum selection clause, the non-signatory must be
       closely related to the dispute such that it becomes foreseeable that the non-
       signatory may benefit from or be subject to the forum selection clause.

Caperton, 225 W.Va. at 153, 690 S.E.2d at 347.

         Applying the foregoing holding to the facts of the instant case, we find that the circuit
court did not err in holding that all petitioners are bound by the contract’s forum-selection clause.
It is clear from the complaint that all of petitioners’ claims arise either directly or indirectly from
the contract for architectural services. The very nature of the claims brought requires an
examination of respondents’ performance under the contract. See Hellenic Inv. Fund, Inc. v. Det
Norske Veritas, 464 F.3d 514, 517 (5th Cir. 2006) (enforcing forum-selection clause against a
non-signatory to the contract on the basis that the non-signatory benefited from the performance
of the contract); Marano Enters. of Kansas v. Z-Teca Rests., L.P., 254 F.3d 753, 757 (8th Cir.
2001) (concluding non-signatory to contract was “closely related to the disputes arising out of
the agreements and properly bound by the forum-selection provisions”); and Deloitte & Touche
v. Gencor Indus., Inc., 929 So.2d 678, 684 (Fla.Dist.Ct.App. 2006) (observing that “where the
interests of a non-party are directly related to or completely derivative of those of the contracting
party, the non-signatory is bound by the contract’s forum selection clause.”).

       The fourth, and final, factor of Caperton is to ascertain whether respondents have
rebutted the presumption of enforceability by making a sufficiently strong showing that
enforcement would be unreasonable and unjust, or that the clause was invalid for such reasons as
fraud or over-reaching. The circuit court found that there was no support “for the suggestion that
the venue provision was included by fraudulent means or that the venue provision violates the
public policy of West Virginia or that it is unconscionable.” We agree and find that petitioners
have failed to demonstrate that they will be deprived of a remedy if the forum-selection clause is
enforced. The clause is, therefore, not unreasonable.

        Petitioners’ final assignment of error is that the circuit court abused its discretion by
denying their request for discovery of parol evidence regarding the contract’s interpretation.
They maintain that discovery is appropriate to resolve ambiguities in the contract. We agree with
the circuit court’s finding that because the contract provision is unambiguous, discovery is
unnecessary because parol evidence should not be considered. See First Nat. Bank of Bluefield v.
Clark, 181 W.Va. 494, 500, 383 S.E.2d 298, 304 (1989) (“Where the parties to a contract reduce
the same to writing, and intend for the writing to be the final expression of their contract, parol
evidence is inadmissible to vary the writing.”).



                                                  5

        For the foregoing reasons, we find no error in the decision of the circuit court and affirm
its order granting respondents’ motion to dismiss this action based on the forum-selection clause
in the parties’ contract.

                                                                                        Affirmed.

ISSUED: September 27, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:

Justice Robin Jean Davis




                                                6